Citation Nr: 0629737	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peptic ulcer disease, and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant had recognized guerrilla service from May 1945 
to November 1945, and with the Special Philippine Scouts from 
June 1946 to February 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board has granted the appellant's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2005).

In January 2006, the Board issued a decision in this matter 
in which it declined to find that new and material evidence 
had been submitted to reopen the appellant's claim.  In a 
separate decision, the Board has vacated that January 2006 
decision.  Therefore, the appellant's claim is properly 
before the Board at this time.

The issue of entitlement to service connection for peptic 
ulcer disease is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will provide 
notification when any further action is required on the part 
of the appellant.


FINDINGS OF FACT

1.  An application to reopen a claim of entitlement to 
service connection for peptic ulcer disease was denied by the 
Board in September 1999.  The appellant did not appeal the 
decision to the U.S. Court of Appeals for Veterans claims, 
and therefore it was final.

2.  Since the September 1999 Board decision, the appellant 
has submitted evidence which was not previously submitted to 
agency decisionmakers, which is related to one or more 
unestablished facts necessary to substantiate the claim of 
entitlement to service connection for peptic ulcer disease, 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

As new and material evidence has been received, the claim for 
service connection for peptic ulcer disease is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Given the fully favorable decision as to reopening, discussed 
below, the Board finds that any error with regard to the 
content or timing of VCAA notice is harmless error, and we 
may proceed with the appellant's claim.

II.  New and Material Evidence

Unappealed rating decisions are final, with the exception 
that a claim may be reopened by the submission of new and 
material evidence.  When a claimant seeks to reopen a claim 
based on new evidence, VA must first determine whether the 
additional evidence is both "new" and "material."

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the appellant's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a) (2006) (as effective since August 2001).  As the 
appellant filed his claim in November 2001, that version of 
38 C.F.R. § 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of a proffered 
statement - failed to presume credibility of the statement 
prior to the reopening stage).

Historically, the appellant filed an initial claim for peptic 
ulcer disease in June 1968, which was denied by rating 
decision dated in October 1968.  He was notified of the 
decision but did not file a notice of disagreement, and it 
became final one year later.

In November 1968, the RO declined to reopen the appellant's 
claim because the service medical records failed to show 
diagnosis of or treatment for a peptic ulcer, and the 
statements of others were insufficient to substantiate the 
claim for service incurrence.  The appellant completed an 
appeal of that decision to the Board in March 1969.  In a May 
1969 decision, the Board found that service connection for a 
peptic ulcer was not warranted because it was not manifested 
in service, and any gastrointestinal complaints in service 
were acute and transitory.

In a subsequent August 1992 rating decision, the RO declined 
to reopen the appellant's claim on the basis that new 
statements from a physician showing epigastric pain since 
1951 with a diagnosis of chronic peptic ulcer in 1972 were 
not material, because they did not show a diagnosis of peptic 
ulcer disease for many years after service.  Further, service 
medical records were noted to be negative for peptic ulcer 
disease, and there was no evidence that peptic ulcer disease 
had manifested to a compensable degree within the applicable 
presumptive period.  The appellant perfected an appeal of 
this issue to the Board in November 1992.  In a March 1995 
decision, the Board declined to find that new and material 
evidence had been submitted to reopen the appellant's 
claim,holding that the additional evidence merely showed that 
the appellant's illness began in 1951 and he underwent 
surgery in 1975.  The record already contained evidence 
establishing that the appellant was treated for a peptic 
ulcer beginning many years after service.  None of the new 
evidence tended to show that the peptic ulcer began in 
service or that it was manifested within the applicable 
presumptive time period.

In March 1996, the RO declined to find that new and material 
evidence had been submitted to reopen the appellant's claim.  
The RO indicated that the new evidence only repeated previous 
information already known to the RO - that the appellant's 
disorder began in 1950, many years after service.  The 
appellant perfected an appeal of this issue to the Board in 
July 1996.  In a July 1997 decision, the Board declined to 
find that new and material evidence had been received to 
reopen the appellant's claim.  The Board found that the 
evidence, while new, was not material because it did not 
relate the appellant's current treatment for peptic ulcer to 
his military service.  In a February 1999 Order, the U.S. 
Court of Appeals for Veterans Claims vacated the Board's July 
1997 decision.  In a subsequent September 1999 decision, the 
Board again declined to find that new and material evidence 
had been submitted to reopen the appellant's claim.  The 
Board found that, while some submitted evidence was new, it 
was not material because it showed current treatment but no 
evidence that the appellant's peptic ulcer was related to 
service.  This is the last prior denial of the claim of 
entitlement to service connection for peptic ulcer disease on 
any basis.

In November 2001, the appellant again filed a claim for 
service connection for peptic ulcer disease.  In an August 
2002 rating decision, the RO denied the claim on the basis 
that the appellant had not submitted new and material 
evidence.

Turning to the merits of the appellant's current request to 
reopen his claim, the Board finds that reopening should be 
granted.  In that regard, the Board notes that the appellant 
submitted a written statement from P.E., M.D., in December 
2003 and July 2004.  Dr. E indicated that, while in service, 
the appellant was starved, malnourished, and exposed to bad 
weather, and consequently developed a bleeding gastric ulcer.  
Soon before the end of the war, he started having problems 
with epigastric pain and vomiting.  It was Dr. E's medical 
opinion that this condition was service connected.

The original claim was denied, and subsequent claims were 
denied, because there was no evidence submitted to relate the 
appellant's current diagnosis of peptic ulcer disease to 
military service.  Therefore, Dr. E's opinion, which relates 
the appellant's epigastric pain to his military service, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  As a result, the claim should be 
reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for peptic ulcer disease is 
reopened, and the appeal is granted to this extent.


REMAND

In light of the Board's finding above that new and material 
evidence has been presented and the appellant's claim of 
entitlement to service connection for peptic ulcer disease 
has been reopened, further development is required.

The Board notes the additional evidence provided by the 
appellant.  While Dr. E indicated that the appellant's peptic 
ulcer disease is related to his military service, this 
opinion was a bare conclusion and does not appear to be based 
upon a review of the claims file, including the appellant's 
service medical records.

Therefore, the Board finds that a remand is necessary to 
afford the appellant a VA examination to determine the 
relationship, if any, between his current diagnosis and his 
military service.

In addition, on remand, the RO should provide the appellant 
with notice consistent with Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), regarding possible downstream issues such as 
effective date and disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination with an appropriate physician 
to determine the nature and severity of 
his claimed peptic ulcer disease.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit from 
the appellant a detailed history regarding 
the onset and progression of relevant 
symptoms of the claimed disability.

a.  In reviewing the claims file, the 
examiner should comment upon how long 
the appellant has had peptic ulcer 
disease.

b.  The examiner should render an 
opinion as to whether it is more 
likely than not (i.e., to a degree of 
probability greater than 50 percent), 
at least as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of less 
than 50 percent) that the appellant's 
peptic ulcer disease is related to, 
or due to his period of active 
military service.  A complete 
rationale for the opinion expressed 
must be provided.

c.  Note: The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

d.  If the examiner renders a 
negative opinion, the examiner must 
provide the basis or bases, supported 
by specific clinical findings, for 
either rejecting or minimizing the 
importance of Dr. E's December 2003 
and July 2004 written statements.

2.  Following completion of the above-
requested development, the appellant's 
claim should be readjudicated.  If the 
decision remains adverse to the appellant, 
he and his representative must be provided 
with a supplemental statement of the case 
and an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


